Citation Nr: 0803272	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  02-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD) for 
the period of June 25, 1999 to December 11, 2002.  

2.  Entitlement to an initial disability evaluation in excess 
of 70 percent for PTSD from December 12, 2002.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1969 to February 1975, to include combat duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The Board, in an April 2004 decision, 
established the veteran's current disability, effective from 
December 12, 2002, at 70 percent for PTSD, and assigned a 50 
percent rating between July 25, 1999 and December 11, 2002.  
The veteran appealed this to the United States Court of 
Appeals for Veterans Claims (Court), and pursuant to a joint 
motion for remand, VA was ordered to obtain additional 
evidence before a final adjudication could be made.  The 
Board, in enacting the Court's order, remanded the claims for 
appropriate evidentiary development in April 2006.  All 
actions have been accomplished.  Subsequent to this action, 
the undersigned Veterans Law Judge agreed to hold the case 
open until November 2007, so that the veteran could 
supplement the record with further evidence.  The claims are 
ripe for appellate review.

The issue of entitlement to an initial disability evaluation 
in excess of 70 percent for PTSD for the period from December 
12, 2002 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

From June 25, 1999 to December 11, 2002, the veteran's PTSD 
was manifested by avoidance behavior and desire for 
seclusion, panic attacks of unusual presentation, and a 
feeling of emotional coldness; his PTSD was not productive of 
occupational and social impairments in most areas; a 
significant degree of psychiatric impairment has been 
attributed to nonservice-connected organic brain syndrome 
secondary to a post-service head injury.  





CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 50 percent for PTSD, for the period from June 25, 1999 
through December 11, 2002, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The veteran in this case received 
notification in June 2006, subsequent to the rating which is 
the subject of this appeal.  VCAA notice was not sent until 
after the RO adjudication because the law had not yet been 
enacted at the time of the initial rating.  The veteran, 
however, received remedial VCAA notification via a VA letter 
in June 2006, and his claim was subsequently adjudicated with 
the issuance of a supplemental statement of the case, curing 
any defect as to notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006); Dalton v. Nicholson, 21 Vet. App. 23, 31 
(2007).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  The veteran was notified of the information and 
evidence needed to substantiate and complete his claim.  The 
veteran was specifically informed as to what evidence he was 
to provide and to what evidence VA would attempt to obtain on 
his behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claim be granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  VA did not, however, provide such 
notice to the veteran prior to the RO decision that is the 
subject of this appeal.  However, the RO cured this defect by 
a re-adjudication of the claims in a subsequently issued 
statement of the case.  See Prickett, supra (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of an 
SOC to cure timing of notification defect).  

To the extent that the timing deficiency with regard to the 
Dingess requirements raises a presumption of prejudice, 
besides the re-adjudication of the claims after Dingess 
notice was provided as noted above, such defect would not 
have operated to alter the outcome in the instant case where 
the preponderance of the evidence is against the veteran's 
claim for an increase.  That is, the timing defect did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice and thus, the 
presumption of prejudice is rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  Numerous clinical records dated in recent years are 
on file.  The veteran was afforded a VA psychiatric 
examination in conjunction with this claim, which provided 
findings that are adequate for rating purposes during the 
initial period of time at issue.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Increased Rating (General)

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim arising from an initial grant of service 
connection, it is not the present levels of disability which 
are of primary importance.  Rather, the entire period, (from 
the filing of the claim forward) is to be considered to 
ensure that consideration is given to the possibility of 
"staged ratings"; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Legal Criteria-Increased Rating (PTSD)

Diagnostic Code 9411 addresses PTSD.  Under that code, 
evaluations may be assigned ranging between 0 and 100 
percent.  The veteran is currently assigned a 30 percent 
disability rating.  This evaluation is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A maximum 100 percent rating is assigned for PTSD that causes 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).



Analysis

A March 2000 RO decision granted the veteran's claim for 
service connection for PTSD and rated it 30 percent.  That 
evaluation was subsequently increased to 50 percent, 
effective from December 12, 2002.  An effective date of June 
25, 1999 for the 50 percent rating and entitlement to a 70 
percent rating from December 11, 2002 were granted 
thereafter.  The instant decision addresses the rating for 
PTSD from June 25, 1999 through December 11, 2002.  The issue 
of an initial or staged rating in excess of 70 percent for 
PTSD from December 12, 2002 is addressed in the remand below. 

As explained in more detail below, the medical and 
psychiatric evidence of record shows that the veteran has a 
significant amount of psychiatric impairment stemming not 
only from his service-connected PTSD but also from organic 
brain syndrome with seizures.  The veteran was found in April 
2000 to be incompetent to handle funds as a result of his 
combined mental health concerns.  In May 2000, the veteran 
was assessed by a VA examiner and it was determined at that 
time that his adjustment prospects were poor.  Specifically, 
it was found that the veteran would not be a good candidate 
for vocational rehabilitation and that his ability to hold 
gainful employment remained to be seen.  Regarding his 
ability to work, the Board notes, that during the time period 
under review, the veteran was incarcerated by the State of 
Texas.  

The veteran was examined in December 1992 under a court order 
to determine his competency to stand trial for a crime.  In 
the associated report, the veteran was found to exhibit PTSD 
with symptoms such as flashbacks, inability to relate to 
others, trigger response to airplane noises, and emotional 
coldness.  Mild to moderate depression was present, with an 
unusual range of affect.  Speech and thought flow were 
normal, and he did not exhibit psychotic behavior. 

In November 1999, the veteran was afforded a comprehensive 
psychiatric examination to evaluate the severity of his PTSD.  
The veteran complained that he does not like being around 
people, and prefers to be isolated.  Loud noises upset him, 
and he reported feeling depressed most of the time.  
Regarding Vietnam memories, the veteran reported only spotty 
recollection, and stated that he actively tries not to think 
about his service there.  Panic attacks were reported; 
however, the examiner noted that these instances are limited 
symptom attacks and are atypical in terms of his overall 
condition.  The examiner stated that it was apparent that the 
veteran was able to work until he experienced a head injury 
which caused organic brain syndrome.  At the time of the 
examination, most of the veteran's vocational incapacity was 
related to this disorder and not to his depression or PTSD.   
The veteran was not delusional, was able to care for his 
hygiene, and was generally communicative; however, there was 
a noted impairment in memory (could not recall ages of 
children or important events in the past).  In addition to 
the service-connected PTSD, a cognitive disorder, with 
difficulties in concentration, memory, and attention, as well 
as a personality disorder with schizoid, avoidant, and 
passive aggressive features were diagnosed.  

There are clinical reports additionally of record which show 
treatment from the 1980s and 1990s.  Of note, there are 
indications that the veteran had difficulty in maintaining 
hygiene.  Other records (also dating from the 1980s) from the 
Social Security Administration (SSA) also show a history of 
poor hygiene and other severe psychiatric symptoms; however, 
these reports pertain to the veteran's organic brain syndrome 
(for which he received SSA disability payments) and are not 
specifically related to his PTSD.  

Regarding the severity of the veteran's condition, the Board 
notes that during the period in question there were severe 
limitations regarding the ability to work.  There is, 
however, very little indication that the primary cause of 
this limitation was the service-connected PTSD.  
Specifically, the November 1999 examination attributed most 
of the problems in cognition to an organic cognitive 
disorder.  As noted above, the veteran has a history of a 
post-service head injury with secondary organic brain 
syndrome.  PTSD was productive of avoidance behavior and 
panic attacks but such is consistent with the 50 percent 
rating.  The remand from the Court was ordered so that SSA 
records could be obtained.  These records show psychiatric 
deficiency, however, there is no link between the displayed 
symptomatology in these records and the service-connected 
PTSD.  While there appear to be significant hygiene problems 
during this period, there is no near-constant state of panic, 
no auditory or visual hallucination, nor any PTSD-specific 
memory impairment which would cause occupational and social 
impairment in most areas.  As such, the criteria for a 70 
percent evaluation have not been met for the period prior to 
December 12, 2002.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

For the reasons stated above, the Board finds that an initial 
or staged disability evaluation in excess of 50 percent for 
PTSD, for the period of June 25, 1999 through December 11, 
2002, is not warranted.  As the preponderance of the evidence 
is against this aspect of the appeal, the benefit of the 
doubt doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant").

ORDER

Entitlement to an initial or staged rating in excess of 50 
percent for PTSD, from June 25, 1999 through December 11, 
2002, is denied.  


REMAND

The veteran contends that his current 70 percent evaluation, 
effective from December 12, 2002, does not adequately 
contemplate the severity of his PTSD.  The 70 percent 
evaluation was set by the Board in an April 2004 decision, 
which was subsequently appealed to the Court.  Based on a 
joint motion for remand, the Court determined that further 
development was required and ordered VA to obtain records 
from the SSA.  This was accomplished, and the SSA records are 
part of the file.  

Upon review of the claims file, the Board notes that the most 
recent VA examination of record addressing the severity of 
PTSD is dated in July 2003.   The Board finds that, given the 
number of years that have elapsed since the last psychiatric 
examination and the veteran's allegation of increased 
impairment due to PTSD, a new, comprehensive VA examination 
is necessary to adequately determine the current severity of 
his PTSD.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4); see also, e.g., Caffrey v. Brown, 6 Vet. App. 
377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The RO must make arrangements with the 
proper authorities of the State of Texas 
to afford the veteran a comprehensive 
psychiatric examination for the purpose of 
determining the current severity of his 
PTSD.  The claims file should be furnished 
to the psychiatrist for his or her review.  
In the associated written report, the 
psychiatrist is asked, to the extent that 
is possible, to make a delineation between 
symptoms attributable to his service-
connected PTSD and those attributable to 
other, non service-connected disorders, to 
include organic brain syndrome.  

3.  After completion of the directed 
development, and any additional 
development that is indicated by the 
current state of the record, re-adjudicate 
the veteran's claim.  If the veteran 
remains dissatisfied with the decision, 
issue an appropriate supplemental 
statement of the case and forward the case 
to the Board for final adjudication.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


